Citation Nr: 0918480	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  99-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disability 
manifested by headaches, sleepiness, poor memory and 
concentration, and sexual dysfunction, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability 
manifested by low back pain with numbness and weakness of the 
legs, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	E. Audrey Glover Dichter, 
Attorney

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 
1983 and from November 1990 to May 1991.  The Veteran also 
had periods of inactive duty training and active duty for 
training as a member of the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office, in San 
Juan, Puerto Rico.

The Veteran had requested a personal hearing at the RO over 
which a Veterans Law Judge of the Board would have presided.  
However, in January 2001, he withdrew his request for a 
hearing.

This matter was previously before the Board in November 2003, 
at which time it was remanded for additional development.  
Thereafter, the claim was adjudicated by the Board in January 
2006.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2007 Joint Motion For Remand, the parties (Veteran and 
VA) asked the Court to vacate the January 2006 Board decision 
and remand the case.  In a May 2007 Order, the Court granted 
the motion.  

The case was then returned to the Board in January 2009, at 
which time it was, again, remanded for additional 
development.  It is now returned to the Board for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case prior 
to further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008).

As indicated above, this case was previously remanded in 
January 2009.  At that time, the Board directed that the 
RO/AMC afford the Veteran a VA psychiatric examination to 
determine the nature, extent and etiology of any psychiatric 
disability, to include PTSD, found to be present.  The 
Veteran was also to be scheduled for a VA examination to 
determine the nature, extent, and etiology of any low back 
disorder and any disability manifested by headaches, 
sleepiness, poor memory and concentration, and sexual 
dysfunction found to be present on examination.

Review of the Veteran's claims file reveals that while the 
Veteran was apparently scheduled for VA psychiatric, general 
medical, and spine examinations in March 2009, there is no 
evidence of record to confirm whether such examinations were 
ever conducted as results of the scheduled examinations have 
not been incorporated with the Veteran's claims file.  As 
such, the case must again be remanded before the Board may 
properly proceed with appellate review.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers, as a matter 
of law, the right to compliance with the remand orders. The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall determine whether the 
scheduled March 2009 VA psychiatric, 
general medical, and spine examinations of 
the Veteran were conducted.  If so, a copy 
of all examination reports and diagnostic 
findings associated thereto should be 
obtained and associated with the Veteran's 
claims folder.

2.  If the RO/AMC determines that a 
psychiatric examination of the Veteran has 
not been conducted, he should be afforded 
a VA psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims file, to include a 
copy of this Remand and the January 2009 
Board Remand, should be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted, and 
the examiner should rule in or exclude a 
diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  If the examiner diagnoses the 
Veteran as having PTSD, the examiner 
should indicate the stressor(s) underlying 
that diagnosis.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

3.  If the RO/AMC determines that a VA 
spine examination of the Veteran has not 
been conducted, he should be afforded a VA 
spine examination to determine the nature, 
extent and etiology of any low back 
disorder found to be present.  The claims 
file, to include a copy of this Remand and 
the January 2009 Board Remand, should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all clinical findings should 
be reported in detail.

Based on examination findings, as well as 
a review of the record, the examiner is 
requested to state whether it is at least 
as likely as not that the Veteran has a 
low back disability that is related to or 
had its onset in service.  In so doing, 
the examiner is requested to respond to 
the following:

(a)  The examiner should identify any 
current low back disorder found on 
examination;

(b)  The examiner should opine whether any 
current low back disorder is related to 
the Veteran's period of active service, 
active duty for training, or inactive duty 
training, or whether any such a 
relationship is unlikely.

(c)  The examiner should opine whether any 
of the Veteran's current findings, 
including low back pain with numbness and 
weakness of the legs, are attributable to 
some medically explained (known) illness 
or injury; and, if so, whether said 
disorder was incurred during active 
military service.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided.  It is requested that the 
examiner consider and reconcile the 
conflicting medical opinions of record and 
any contradictory evidence regarding the 
above questions.

4.  If the RO/AMC determines that a VA 
general medical examination of the Veteran 
has not been conducted, he should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any disability manifested by headaches, 
sleepiness, poor memory and concentration, 
and sexual dysfunction found to be 
present.  The claims file, to include a 
copy of this Remand and the January 2009 
Board Remand, should be made available to 
and reviewed by the examiner.

A complete history of the claimed disorder 
should be obtained from the Veteran.  All 
indicated tests should be performed and 
all clinical findings should be reported 
in detail.  The examiner is requested to 
provide an opinion as to whether the 
Veteran has any disability manifested by 
headaches, sleepiness, poor memory and 
concentration, and sexual dysfunction.  An 
opinion should be provided as to the 
nature, date of onset, and etiology of 
each of the Veteran's asserted 
disabilities found on examination.

The examiner should state whether any 
current headaches, sleepiness, poor memory 
and concentration, and sexual dysfunction 
found on examination had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
must also indicate whether the Veteran has 
any such manifestations that by history, 
physical examination and laboratory tests 
cannot be attributed to any known clinical 
diagnosis or diagnoses.  If the 
manifestations are attributable to a known 
clinical diagnosis, the examiner must 
state whether it is at least as likely as 
not that the diagnosed condition is 
related to or had its onset in service.  
It is requested that the examiner consider 
and reconcile the conflicting medical 
opinions of record and any contradictory 
evidence regarding the above questions.

5.  The RO/AMC shall notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the case, 
and that the consequences of failing to 
report for a VA examination without good 
cause may include the denial of his claim. 
38 C.F.R. §§ 3.158 and 3.655 (2008).

6.  The RO/AMC shall then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If the RO/AMC finds 
it necessary to engage in further 
development pursuant to review of 
additional evidence obtained, it should be 
undertaken prior to further claim 
adjudication.  The Board reiterates that 
it is obligated by law to ensure that the 
RO/AMC complies with its directives, as 
well as those of the appellate courts.  If 
the appeal is returned to the Board 
without compliance of the remand 
directives by the RO/AMC, or the RO 
otherwise having jurisdiction of the 
claims file, another remand will likely 
result.  Stegall, 11 Vet. App. at 271.

7.  The RO/AMC must then readjudicate the 
Veteran's claims.  If any benefits sought 
on appeal remain denied, provide the 
Veteran and his representative with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).   The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




